Exhibit 10.1 EXECUTION COPY AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 21, 2014 Among ETHAN ALLEN GLOBAL, INC. as Borrower ETHAN ALLEN INTERIORS INC. The Other Loan Parties Party Hereto The Lenders Party Hereto JPMORGAN CHASE BANK, N.A. as Administrative Agent JPMORGAN CHASE BANK, N.A. as Syndication Agent and CAPITAL ONE, NATIONAL ASSOCIATION as Documentation Agent J.P. MORGAN SECURITIES LLC and CAPITAL ONE, NATIONAL ASSOCIATION as Joint Bookrunners and Joint Lead Arrangers CHASE BUSINESS CREDIT Table of Contents Page Article I Definitions 1 SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 36 SECTION 1.03. Terms Generally 36 SECTION 1.04. Accounting Terms; GAAP 36 SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions 37 SECTION 1.06. Status of Obligations 37 SECTION 1.07. Amendment and Restatement of the Existing Credit Agreement 37 Article II The Credits 38 SECTION 2.01. Commitments 38 SECTION 2.02. Loans and Borrowings 38 SECTION 2.03. Requests for Borrowings 39 SECTION 2.04. Protective Advances 39 SECTION 2.05. Swingline Loans and Overadvances 40 SECTION 2.06. Letters of Credit 41 SECTION 2.07. Funding of Borrowings 45 SECTION 2.08. Interest Elections 45 SECTION 2.09. Termination and Reduction of Commitments; Increase in Revolving Commitments 46 SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt 48 SECTION 2.11. Prepayment of Loans 49 SECTION 2.12. Fees 50 SECTION 2.13. Interest 51 SECTION 2.14. Alternate Rate of Interest 52 SECTION 2.15. Increased Costs 52 SECTION 2.16. Break Funding Payments 54 SECTION 2.17. Withholding of Taxes; Gross-Up 54 SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs 57 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 60 SECTION 2.20. Defaulting Lenders 60 SECTION 2.21. Returned Payments 62 SECTION 2.22. Banking Services and Swap Agreements 62 Article III Representations and Warranties 63 SECTION 3.01. Organization; Powers 63 SECTION 3.02. Authorization; Enforceability 63 SECTION 3.03. Governmental Approvals; No Conflicts 63 SECTION 3.04. Financial Condition; No Material Adverse Change 63 SECTION 3.05. Properties 63 SECTION 3.06. Litigation and Environmental Matters 64 SECTION 3.07. Compliance with Laws and Agreements 65 SECTION 3.08. Investment Company Status 65 SECTION 3.09. Taxes 65 i SECTION 3.10. ERISA 65 SECTION 3.11. Disclosure 65 SECTION 3.12. Material Agreements 65 SECTION 3.13. Solvency 65 SECTION 3.14. Insurance 66 SECTION 3.15. Capitalization and Subsidiaries 66 SECTION 3.16. No Burdensome Restrictions 66 SECTION 3.17. Federal Reserve Regulations 66 SECTION 3.18. Security Interest in Collateral 66 SECTION 3.19. Employment Matters 66 SECTION 3.20. Common Enterprise 67 SECTION 3.21. Credit Card Processors 67 SECTION 3.22. Anti-Corruption Laws and Sanctions 67 Article IV Conditions 67 SECTION 4.01. Effective Date 67 SECTION 4.02. Each Credit Event 69 Article V Affirmative Covenants 70 SECTION 5.01. Financial Statements; Borrowing Base and Other Information 70 SECTION 5.02. Notices of Material Events 73 SECTION 5.03. Existence; Conduct of Business 74 SECTION 5.04. Payment of Obligations 74 SECTION 5.05. Maintenance of Properties 74 SECTION 5.06. Books and Records; Inspection Rights 74 SECTION 5.07. Compliance with Laws 75 SECTION 5.08. Use of Proceeds 75 SECTION 5.09. Insurance 75 SECTION 5.10. Casualty and Condemnation 75 SECTION 5.11. Appraisals 75 SECTION 5.12. Field Examinations 76 SECTION 5.13. Depository Bank 76 SECTION 5.14. Credit Card Processors 76 SECTION 5.15. Additional Collateral; Further Assurances 76 Article VI Negative Covenants 78 SECTION 6.01. Indebtedness 78 SECTION 6.02. Liens 80 SECTION 6.03. Fundamental Changes 81 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 82 SECTION 6.05. Asset Sales 83 SECTION 6.06. Sale and Leaseback Transactions 84 SECTION 6.07. Swap Agreements 84 SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness 84 SECTION 6.09. Transactions with Affiliates 85 SECTION 6.10. Restrictive Agreements 86 SECTION 6.11. Amendment of Material Documents 86 SECTION 6.12. Fixed Charge Coverage Ratio 86 ii Article VII Events of Default 87 Article VIII The Administrative Agent 89 Article IX Miscellaneous 94 SECTION 9.01. Notices 94 SECTION 9.02. Waivers; Amendments 96 SECTION 9.03. Expenses; Indemnity; Damage Waiver 99 SECTION 9.04. Successors and Assigns SECTION 9.05. Survival SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution SECTION 9.07. Severability SECTION 9.08. Right of Setoff SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process SECTION 9.10. WAIVER OF JURY TRIAL SECTION 9.11. Headings SECTION 9.12. Confidentiality SECTION 9.13. Several Obligations; Nonreliance; Violation of Law SECTION 9.14. USA PATRIOT Act SECTION 9.15. Disclosure SECTION 9.16. Appointment for Perfection SECTION 9.17. Interest Rate Limitation SECTION 9.18. No Advisory or Fiduciary Responsibility Article X Loan Guaranty 108 SECTION 10.01. Guaranty SECTION 10.02. Guaranty of Payment SECTION 10.03. No Discharge or Diminishment of Loan Guaranty SECTION 10.04. Defenses Waived SECTION 10.05. Rights of Subrogation SECTION 10.06. Reinstatement; Stay of Acceleration SECTION 10.07. Information SECTION 10.08. Termination SECTION 10.09. Taxes SECTION 10.10. Maximum Liability SECTION 10.11. Contribution SECTION 10.12. Liability Cumulative SECTION 10.13. Keepwell iii TABLE OF CONTENTS SCHEDULES: Schedule 2.01 – Commitments Schedule 3.05 – Properties Schedule 3.06 – Disclosed Matters Schedule 3.14 – Insurance Schedule 3.15 – Capitalization and Subsidiaries Schedule 3.21 – Credit Card Processors Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule 6.10 – Existing Restrictions EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B – Forms of Opinions of Loan Parties’ Counsels Exhibit C – Form of Borrowing Base Certificate Exhibit D – Form of Compliance Certificate Exhibit E – Joinder Agreement Exhibit F – List of Closing Documents Exhibit G-1 – U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-2 – U.S. Tax Certificate (For Foreign Participants that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-3 – U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-4 – U.S. Tax Certificate (For Foreign that are Partnerships for U.S. Federal Income Tax Purposes) iv AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 21, 2014 (as it may be amended or modified from time to time, this “ Agreement ”), among ETHAN ALLEN GLOBAL, INC., ETHAN ALLEN INTERIORS INC., the other Loan Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent and CAPITAL ONE, NATIONAL ASSOCIATION, as Documentation Agent. WHEREAS, Holdings, the Borrower, certain other Loan Parties, the Lenders and the Administrative Agent are currently party to that certain Credit Agreement, dated as of May 29, 2009 (as amended prior to the date hereof, the “ Existing Credit Agreement ”). WHEREAS, Holdings, the Borrower, certain other Loan Parties, the Lenders and the Administrative Agent have agreed to enter into this Agreement in order to (i) amend and restate the Existing Credit Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit Agreement, which shall be repayable in accordance with the terms of this Agreement; and (iii) set forth the terms and conditions under which the Lenders will, from time to time, make loans and extend other financial accommodations to or for the benefit of the Loan Parties. WHEREAS, it is the intent of the parties hereto that this Agreement not constitute a novation of the obligations and liabilities of the parties under the Existing Credit Agreement or be deemed to evidence or constitute full repayment of such obligations and liabilities, but that this Agreement amend and restate in its entirety the Existing Credit Agreement and re-evidence the obligations and liabilities of the Borrower and the other Loan Parties outstanding thereunder, which shall be payable in accordance with the terms hereof. WHEREAS, it is also the intent of the Borrower and the “Loan Guarantors” (as referred to and defined in the Existing Credit Agreement) to confirm that all obligations under the “Loan Documents” (as referred to and defined in the Existing Credit Agreement) shall continue in full force and effect as modified and/or restated by the Loan Documents (as referred to and defined herein) and that, from and after the Effective Date, all references to the “Credit Agreement” contained in any such existing “Loan Documents” shall be deemed to refer to this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto hereby agree that the Existing Credit Agreement is hereby amended and restated as follows: Article I Definitions SECTION 1.01. Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “
